

115 S660 IS: Native American Indian Education Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 660IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 in order to fulfill the Federal mandate to provide higher
			 educational opportunities for Native American
			 Indians.
	
 1.Short titleThis Act may be cited as the Native American Indian Education Act. 2.PurposeIt is the purpose of this Act to ensure that Federal funding is provided to support and sustain the longstanding Federal mandate requiring colleges and States to waive, in certain circumstances, tuition charges for Native American Indian students they admit to an undergraduate college program, including the waiver of tuition charges for Native American Indian students who are not residents of the State in which the college is located.
 3.FindingsCongress finds the following: (1)Native American-serving nontribal college institutions have a valuable supplemental role to that provided by tribally controlled community colleges in making available educational opportunities to Native American Indian students.
 (2)Some 4-year Native American-serving nontribal college institutions provide tuition-free education, with the support of the State in which they are located, as mandated by Federal statute, to hundreds of Native American Indian students in fulfillment of a condition under which the United States provided land and facilities for such colleges to a State or college.
 (3)The value of the Native student tuition waiver benefits contributed by these colleges and the States which support them today far exceeds the value of the original grant of land and facilities.
 (4)The ongoing financial burden of meeting this Federal mandate to provide tuition-free education to Native American Indian students is no longer equitably shared among the States and colleges because the mandate does not distinguish between such students who are residents of the State or who are residents of another State.
 (5)Native student tuition waiver benefits are now at risk of being terminated by severe budget constraints being experienced by these colleges and the States which support them.
			4.State relief from Federal higher education mandate
 (a)In generalPart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is amended by inserting after section 319 the following:
				
					319A.State relief from Federal higher education mandate
 (a)Amount of paymentFor fiscal year 2018 and each succeeding fiscal year through fiscal year 2022, the Secretary may pay to any eligible college an amount that equals the charges for tuition waived by the college (as described in subsection (e)(1)) for the academic year ending before the beginning of such fiscal year for Native American Indian students who were enrolled in the college for such academic year and who were not residents of the State in which the college is located during such academic year.
 (b)Treatment of paymentAny amounts received by an eligible college under subsection (a) shall be treated as a reimbursement from the State in which the college is located, which is provided in fulfillment of any Federal mandate upon the State to waive charges for tuition for Native American Indian students.
 (c)Rule of constructionNothing in this section shall be construed to relieve any State from any mandate the State may have under Federal law to reimburse an eligible college for an academic year—
 (1)with respect to Native American Indian students enrolled in the college who are not residents of the State in which the college is located, any amount of charges for tuition waived by the college for such students that exceeds the amount received by the college under subsection (a) for such academic year; and
 (2)with respect to Native American Indian students enrolled in the college who are residents of the State in which the college is located, an amount equal to the charges for tuition waived by the college for such students for such academic year.
							(d)Applicability
 (1)In generalThe provisions of any other section of this part or part G shall not apply with respect to funds paid under this section.
 (2)No effect on eligibilityFunds received by a Native American-serving, nontribal institution under this section shall not be taken into account for purposes of section 319(d)(3)(A).
 (e)DefinitionsIn this section: (1)Eligible collegeThe term eligible college means any 4-year Native American-serving, nontribal institution that waives the charges for tuition as mandated by Federal statute, with the support of the State in which the institution is located, for Native American Indian students in fulfillment of a condition under which the institution or State received its original grant of land and facilities from the United States.
 (2)Native American Indian studentsThe term Native American Indian students includes reference to the term Indian pupils as that term has been utilized in Federal statutes imposing a mandate upon any eligible college or State to waive charges for tuition for Native American Indian students in fulfillment of a condition under which the college or State received its original grant of land and facilities from the United States.
 (3)Native American-serving, nontribal institutionThe term Native American-serving, nontribal institution has the meaning given the term in section 319(b). (f)Supplement, not supplantFunds under this section shall be used to supplement, not supplant, any Federal or non-Federal funds that would otherwise be used for Indian education programs..
 (b)AuthorizationSection 399(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1068h(a)(1)) is amended— (1)by redesignating subparagraph (F) as subparagraph (G); and
 (2)by inserting after subparagraph (E) the following:  (F)There are authorized to be appropriated to carry out section 319A, $17,400,000 for each of fiscal years 2018 through 2022..